               Case 2:18-cv-01875-MJP Document 21 Filed 07/20/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JASON L OCAMPO,                                    CASE NO. C18-1875 MJP

11                                  Plaintiff,                 MINUTE ORDER

12                  v.

13          OLD DOMINION FREIGHT LINE
            INC,
14
                                    Defendant.
15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Taking note of the Parties’ recent Joint Status Report (Dkt. No. 20), the stay remains in

19   effect for 90 days from the date of this Order. The Parties are directed to file a joint status report

20   before the stay expires.

21          The clerk is ordered to provide copies of this order to all counsel.

22          Filed July 20, 2021.

23
                                                      Ravi Subramanian
                                                      Clerk of Court
24


     MINUTE ORDER - 1
             Case 2:18-cv-01875-MJP Document 21 Filed 07/20/21 Page 2 of 2




 1
                                          s/[Case Admin].
 2                                        Deputy Clerk

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
